PER CURIAM.
[1] A motion is made to dismiss this case on the ground that the amount involved is not sufficient to give this court jurisdiction. The amount sued for was $14,332.23. The verdict of the jury in favor of the plaintiff was for $930.60. The defendant (plaintiff in error here) made a counterclaim of $421.95, which does not appear to have been passed upon by the jury. The record shows that the plaintiff in error submitted in the court below an affidavit that “the amount in controversy in said cause is in excess of $1,000.” The motion to dismiss is overruled. See Clark v. Sidway, 142 U. S. 682, 12 Sup. Ct. 327, 35 L. Ed. 1157_
_ [2] It may be assumed, without it being decided, that the instrument set out as a bill of exceptions was duly made a part of the record presented for review, as the result is the same in either event; an examination of that instrument having led us to the conclusion that it does not show the commission of any reversible error. The principal assignment of error directed against action by the court shown only by that instrument is based upon a refusal of a request to charge the jury not to consider one of the claims asserted in the complaint, because of the absence of any evidence to support that claim. The instrument does not purport to set out all, or the substance of all, the evidence offered to support the claim referred to. For anything that is made to appear, that claim may have been well supported by evidence proper to be submitted to the jury. The result is that there is a failure to show that the court erred in refusing the requested instruction. We find no reversible error in the record.
Judgment affirmed.